Opinion of the Court by
Chief Justice Sampson
Dismissing appeal.
Appellant Scholl sued for $600.00 and recovered $130.00. He prosecutes this appeal from the judgment of the lower court, and makes no motion for appeal. The amount involved is only $470.00. There is no contest as to the $130.00, fo.r which he recovered judgment, and that *403sum deducted from $600.00 leaves $470.00, as entire amount in controversy.
Appellant Scholl has no appeal as a matter of right, under section 950, Kentucky Statutes, where the amount in controversy is only $470.00. He could not, therefore, prosecute an appeal directly from the judgment of the lower court.
Appeal dismissed.